DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's request for reconsideration of the last Office action is persuasive and, therefore, that action is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 8-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, lines 2 and 4, the phrase “the layer of semiconductor material” lacks antecedent basis.  Changing to –the monocrystalline layer of semiconductor material—is suggested.
Re claim 3, line 2, the phrase “a first substrate” is unclear and indefinite (i.e., is it the same as the one recited in claim 1 or new?).
Re claim 3, line 2, the phrase “the removal of the oxides” lacks antecedent basis.
Re claim 9, lines 2-3, the phrase “the layer of semiconductor material” lacks antecedent basis.  Changing to –the monocrystalline layer of semiconductor material—is suggested.
Re claims 10 ,11 and 13-14, the term “capable” does not positively recite the active processing step or structure.
Re claim 10, line 2, the phrase “said material” is unclear and indefinite (i.e., which material? Semiconductor material or/and multilayer semiconductor material).
Re claim 10, line 3, the phrase “a layer of monocrystalline silicon” is unclear and indefinite (i.e., is it the same as the one recited in claim 1 or new?).
Re claim 11, line 2, the phrase “said material” is unclear and indefinite (i.e., which material? Semiconductor material or/and multilayer semiconductor material).
Re claim 11, line 3, the phrase “a layer of monocrystalline silicon” is unclear and indefinite (i.e., is it the same as the one recited in claim 1 or new?).
Re claim 12, line 2, the phrase “the silicon layer” is unclear and indefinite.  Changing to –the layer of monocrystalline silicon—is suggested.
Re claim 12, line 2, the phrase “a monocrystalline semiconductor material” is unclear and indefinite (i.e., is it the same as the one recited in claim 1 or new?).
Re claim 14, line 2, the phrase “said material” is unclear and indefinite (i.e., which material?).
Re claim 14, line 2, the phrase “a substrate” is unclear and indefinite (i.e., is it the same as the one recited in claim 1 or new?).
Re claim 16, line 2, the phrase “the silicon layer” is unclear and indefinite.  Changing to –the layer of monocrystalline silicon—is suggested.
Re claim 17, line 2, the phrase “said entirely monocrystalline material” is unclear and indefinite (i.e., which one? The entirely monocrystalline multilayer semiconductor material or the entirely monocrystalline semiconductor layer?).
Re claim 18, line 2, the phrase “said entirely monocrystalline material” is unclear and indefinite (i.e., which one? The entirely monocrystalline multilayer semiconductor material or the entirely monocrystalline semiconductor layer?).

Allowable Subject Matter
Claims 1 and 4-7 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach or suggest (ii) depositing by Plasma-Enhanced Chemical Vapor Deposition (PECVD) a layer of monocrystalline silicon by epitaxial growth with a growth rate gradient on the first substrate prepared in (i); and (iii) epitaxial growing a monocrystalline layer of a semiconductor material on the monocrystalline silicon layer obtained in (ii), thereby obtaining a material comprising at least one entirely monocrystalline semiconductor layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893